Title: To George Washington from Leven Powell, 18 December 1786
From: Powell, Leven
To: Washington, George



Dear Sir,
Loudoun Decr 18h 1786.

Supposing the Buck Wheat was intended only for Sowing & having pretty full employment for our Waggons Occassion’d me not to send Any down to you sooner than I did; When that Waggon was loaded I was so engaged in business that I had not time to write. The residue of the Buck Wheat I have now by me, but again our Waggons are much engaged in getting down a Quantity of Tobacco for a vessel that is now waiting for it & it will be very convenient to me if you can wait for the Buck Wheat ’till a more Leisure time. If you cannot conveniently do so be pleased to inform my son At Alexandria & it shall be immediately sent to you. When this load is sent down I shall do myself the pleasure of writing you with respect to the usefulness of this Grain & how it is to be managed. With much respect I am Dr Sir Yr Obt Hble Servt

Leven Powell

